The
session of the General Assembly over which you will
preside, Sir, will be one of the most important in the
history of the United Nations. It will be a session
characterized by the necessary renewal of the United
Nations. The year 2005 will be decisive for the future
of multilateralism and of our global Organization.
The debate on Iraq and the spreading wave of
international terrorism have raised a series of questions
about the future of our collective security system. At
this session, the General Assembly has before it the
task of beginning an unprecedented reflection on the
changes our societies require of multilateral diplomacy.
Our efforts must result in new tools that will enable the
United Nations to find effective solutions to carry out
the lofty mission of tackling anew the tasks of
development, maintaining world peace and security,
promoting human rights and democracy and protecting
the environment — all under the rule of international
law.
As a result of recent debates, some have raised
their voices to assert that the international community
is fractured and even in conflict. It is curious that that
is happening at a time in the life of the world when
threats and challenges are more clearly shared by all
nations. The tasks that should unite us focus on the
fight against abject poverty, international terrorism,
organized crime syndicates, major epidemics, the
proliferation of arsenals of weapons of mass
destruction and the deterioration of the environment. In
order to put an end to those ills, concerted action and
commitment are required from all States. The reason is
obvious: the most complex threats we face do not have
any specific national origin, but they affect us all and
have ultimately worsened the quality of life in the
world and damaged the peace and well-being of our
citizens.
The United Nations was designed to put an end to
the scourge of wars between nations and to promote the
economic and social development of peoples. We face
phenomena of such magnitude and complexity that the
35

delegates who attended the San Francisco
Conference — despite their outstanding talent and
vision — could not have anticipated at the time. The
diplomats of our generation have the obligation of
envisioning a second phase, inaugurating a new chapter
of collective action to eradicate these dangerous
modern-day evils.
In Mexico’s view, the goal to which we should
aspire is not to rebuild the Organization from scratch or
to discard the United Nations Charter, with its rich
heritage of agreements and concepts. It would not be
responsible to abandon such essential tools as
legitimate individual or collective self-defence, as set
out in Article 51, and the establishment of a collective
security system. The only viable, rational and
necessary approach is to update the multilateral system
of cooperation and understanding that we have built
together.
It was on the basis of those considerations that
President Vicente Fox of Mexico, when he addressed
the General Assembly last year, made a robust appeal
for comprehensive reform of the United Nations.
Furthermore, in many meetings that he has held since
then with other heads of State or Government, he has
expressed considerable interest in moving forward —
with the urgency that the situation requires — towards
strengthening and revitalizing the United Nations.
That is why we have undertaken an effort of
active coordination aimed at reforming the United
Nations and strengthening multilateralism. Mexico,
together with 14 other countries, has begun an effort of
joint reflection to analyse the various components of
reform and to devise a diplomatic strategy to guide the
steady progress of United Nations reform.
We envision reform with an evolutionary
approach that would enable the United Nations to
tackle the most delicate challenges and threats of each
historical cycle, drawing on the resources and strengths
of all Member States in order to overcome the most
disturbing international phenomena. That exercise
should begin to bear fruit in the next 18 months.
Two thousand and five will be an appropriate
year to promote this ambitious project: there will be a
convergence of events that will enable us to revitalize
multilateral dialogue and interaction. First, in
December 2004, we will receive the report and the
recommendations of the Secretary-General’s High-
level Panel on Threats, Challenges and Change, which
will be of valuable assistance in guiding our
deliberations on reform of the system. It will be very
important that we examine those recommendations in
minute detail and that the General Assembly be the
central forum for discussing and adopting the new
mandates and changes that must be implemented in the
Organization. Likewise, next year we will have to
assess the progress made in implementing the
Millennium Declaration and the steps taken to follow
up the Monterrey Consensus on financing for
development.
That series of events in 2005 will give us an up-
to-date view of the state of the multilateral system and
of the issues that reform should address. With that
broad perspective, and so that we can live up to the
commitment and interest of all Member States, we will
need to ensure a balance between the security and
development agendas and their respective institutions
within the system. The General Assembly, the Security
Council and the Economic and Social Council must
work as part of an organic whole, not as entities that
are disconnected and sometimes even at odds in their
tasks, priorities and working methods.
The predominance of the Security Council has
resulted in growing disregard for the work of other
principal organs and has diminished their effectiveness.
This causes certain issues to be marginalized; then,
when they reach crisis level, they become matters for
which the Security Council becomes responsible. We
also must acknowledge that the overall process of
United Nations reform has been dominated — in fact,
paralysed — by the debate on restructuring the
Security Council.
Mexico believes that any Security Council reform
process should be governed by a set of common
objectives and criteria. After more than a decade of
work, we should ask ourselves why Security Council
reform has not succeeded. The debate has focused on
the number of seats, how they should be allocated to
each region and whether or not they should be
permanent seats. Mexico does not share that approach
because, paradoxically, the fundamental question that
has largely been ignored — which came to the fore
during the critical discussion on Iraq — is not how
many members there should be on the Security Council
and how many should be permanent; rather, it is what
kind of collective security system does the
international community need today, and what
36

mechanisms should be used to face new challenges
and, above all, to prevent conflicts.
The Security Council must create conditions that
will prevent the emergence of conflicts, particularly
through building and consolidating national institutions
and upholding the rule of law and respect for human
rights. The Council should also enhance its capacity to
consistently identify situations likely to endanger peace
and security. As a logical outcome of such an analysis,
we can then identify the changes needed in the Security
Council.
Mexico acknowledges the contributions of
Member States to the cause of peace, all of them
necessary. Our Organization, based on the legal
equality of States, requires the commitment and
support of all its Members, through their involvement
in decision-making. The creation of new permanent
seats would lead to greater concentration of the
international decision-making process than is now the
case. We cannot ignore the fact that permanent
members of the Council already have more influence
than the rest of the membership. Mexico considers that
this should be restricted and not further increased.
Mexico supports collective decision-making as
the source of the legitimacy and effectiveness of our
actions in favour of peace and security. In that regard,
we favour a regionally equitable and balanced
enlargement of the number of elected members, based
on modalities determined within the regional groups.
That would stimulate wider participation in the
decision-making process and would ensure that more
countries, not fewer, can contribute their views in the
Council.
Thus, Mexico would support an increase in the
number of elected members and an extension of their
term of office, with the option of immediate re-election
for those States that have demonstrated, through their
performance, a strong commitment to the purposes of
the Organization. That would help us to create a
genuine mechanism for accountability, founded on
Article 24 of the Charter.
As part of this integral vision of reform, it is
crucial also to strengthen the role of the Economic and
Social Council, which supports the Security Council
and the General Assembly in the decision-making
process. Conflict prevention depends upon timely
attention to and action on problems that lead to a lack
of access to development. It is undeniable that peace
and security are anchored on the well-being of our
peoples. Therefore, we believe that the Economic and
Social Council should work as a coordinating body to
steer the financing of development and to articulate the
follow-up of commitments stemming from United
Nations summits and conferences on social and
economic development.
It is essential to have a more committed
involvement of the international financial institutions
in the development process. In that regard, the
Economic and Social Council should play a pivotal
role linking the Bretton Woods institutions, the World
Trade Organization (WTO), the private sector and civil
society.
Another issue that is worth our attention in the
reform process is the Commission on Human Rights,
which has essential responsibilities regarding universal
respect for individual rights and fundamental freedoms.
Mexico considers that the work of the Commission is
vital, although its procedural weakness in advancing its
objectives is clear. For this reason, its methods must be
urgently reformulated. Mexico is fostering regional
dialogue on this issue.
The ongoing effort in favour of United Nations
reform requires a vision of collective well-being and
enhanced political understanding, in order to prevent
“threats without a passport” from plunging the world
into a spiral of confrontation, violence and despair.
Here, we should recognize that the United Nations has
already taken some first steps in the right direction,
particularly in the fight against terrorism and the non-
proliferation of weapons of mass destruction. As part
of the reform, it will be necessary to carry these actions
further.
In this context, Mexico is ready to continue
working with the institutional structures of the
Organization, particularly the Counter-Terrorism
Committee and the non-proliferation machinery. We
will continue to promote the protection of human rights
and fundamental freedoms in the fight against
terrorism as the only way to guarantee the legitimacy
and efficacy of that fight. My country will also follow
closely the cooperation initiatives and regimes geared
to control the export of nuclear materials; and we will
stress the need to strengthen efforts in the urgent cause
of disarmament.
Other positive steps have been taken in recent
years to confront the grave challenges resulting from
37

humanitarian crises and genocide. In this context,
Mexico concurs with the concept of the responsibility
to protect, in the sense that sovereignty entails a State’s
obligation towards its population, and that, when it
fails to fulfil it, the international community has the
duty to collectively assist in the protection of
individuals from serious human rights violations. In the
light of recent regrettable humanitarian tragedies, it is
of the utmost importance for the General Assembly to
discuss this concept thoroughly, in order to elaborate
guidelines for its practical application within the
Organization.
Bearing in mind the scope of the reform
challenge facing us, Mexico would favour the
convening of a general conference with the aim of
updating and strengthening our Organization. In
contrast to the consideration that has been given to
other issues of international relevance, such as trade,
population and the environment, we have not held any
open-ended rounds of negotiations in the last six
decades on issues pertaining to international politics
and the progressive development of diplomacy. The
changes that have taken place in the world in that
period demand a comprehensive exercise that should
encompass the renewal of our commitments, review of
collective security structures and their performance,
above all, promotion of economic development.
Throughout President Fox’s administration,
Mexico has clearly shown its commitment to the
strengthening of multilateralism. We have done so as
an elected member of the Security Council, as a
promoter of international conventions on topics such as
corruption, persons with disabilities and migrants, by
furthering initiatives to foster the equitable and
sustainable development of global areas and by hosting
high-level conferences such as the Monterrey
Conference on Financing for Development and the
Summit of the Americas.
Furthermore, as an unequivocal sign of our
interest, our concerns and our commitment, Mexico is
decisively promoting the revitalization of the
multilateral system through the Group of Friends for
the Reform of the United Nations.
It is in that constructive spirit that Mexico is
taking part in this session of the General Assembly. We
are certain that under your able leadership,
Mr. President, this session will be remembered as the
catalyst for one of the most important and dominant
chapters in the life of our Organization.